
	
		II
		112th CONGRESS
		2d Session
		H. R. 365
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 16, 2012
			Received
		
		AN ACT
		To encourage, enhance, and integrate Blue
		  Alert plans throughout the United States in order to disseminate information
		  when a law enforcement officer is seriously injured or killed in the line of
		  duty.
	
	
		1.Short titleThis Act may be cited as the
			 National Blue Alert Act of
			 2012.
		2.DefinitionsIn this Act:
			(1)CoordinatorThe
			 term Coordinator means the Blue Alert Coordinator of the
			 Department of Justice designated under section 4(a).
			(2)Blue
			 alertThe term Blue Alert means information relating
			 to the serious injury or death of a law enforcement officer in the line of duty
			 sent through the network.
			(3)Blue alert
			 planThe term Blue Alert plan means the plan of a
			 State, unit of local government, or Federal agency participating in the network
			 for the dissemination of information received as a Blue Alert.
			(4)Law enforcement
			 officerThe term law enforcement officer shall have
			 the same meaning as in section 1204 of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796b(6)).
			(5)NetworkThe
			 term network means the Blue Alert communications network
			 established by the Attorney General under section 3.
			(6)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam,
			 American Samoa, and the Commonwealth of the Northern Mariana Islands.
			3.Blue alert
			 communications networkThe
			 Attorney General shall establish a national Blue Alert communications network
			 within the Department of Justice to issue Blue Alerts through the initiation,
			 facilitation, and promotion of Blue Alert plans, in coordination with States,
			 units of local government, law enforcement agencies, and other appropriate
			 entities.
		4.Blue alert
			 coordinator; guidelines
			(a)Coordination
			 within department of justiceThe Attorney General shall assign an
			 existing officer of the Department of Justice to act as the national
			 coordinator of the Blue Alert communications network.
			(b)Duties of the
			 coordinatorThe Coordinator shall—
				(1)provide assistance
			 to States and units of local government that are using Blue Alert plans;
				(2)establish
			 voluntary guidelines for States and units of local government to use in
			 developing Blue Alert plans that will promote compatible and integrated Blue
			 Alert plans throughout the United States, including—
					(A)a list of the
			 resources necessary to establish a Blue Alert plan;
					(B)criteria for
			 evaluating whether a situation warrants issuing a Blue Alert;
					(C)guidelines to
			 protect the privacy, dignity, independence, and autonomy of any law enforcement
			 officer who may be the subject of a Blue Alert and the family of the law
			 enforcement officer;
					(D)guidelines that a
			 Blue Alert should only be issued with respect to a law enforcement officer
			 if—
						(i)the
			 law enforcement agency involved—
							(I)confirms—
								(aa)the
			 death or serious injury of the law enforcement officer; or
								(bb)the
			 attack on the law enforcement officer and that there is an indication of the
			 death or serious injury of the officer; or
								(II)concludes that
			 the law enforcement officer is missing in the line of duty;
							(ii)there is an
			 indication of serious injury to or death of the law enforcement officer;
						(iii)the suspect
			 involved has not been apprehended; and
						(iv)there is
			 sufficient descriptive information of the suspect involved and any relevant
			 vehicle and tag numbers;
						(E)guidelines—
						(i)that
			 information relating to a law enforcement officer who is seriously injured or
			 killed in the line of duty should be provided to the National Crime Information
			 Center database operated by the Federal Bureau of Investigation under
			 section
			 534 of title 28, United States Code, and any relevant crime
			 information repository of the State involved;
						(ii)that a Blue Alert
			 should, to the maximum extent practicable (as determined by the Coordinator in
			 consultation with law enforcement agencies of States and units of local
			 governments), be limited to the geographic areas most likely to facilitate the
			 apprehension of the suspect involved or which the suspect could reasonably
			 reach, which should not be limited to State lines;
						(iii)for law
			 enforcement agencies of States or units of local government to develop plans to
			 communicate information to neighboring States to provide for seamless
			 communication of a Blue Alert; and
						(iv)providing that a
			 Blue Alert should be suspended when the suspect involved is apprehended or when
			 the law enforcement agency involved determines that the Blue Alert is no longer
			 effective; and
						(F)guidelines
			 for—
						(i)the
			 issuance of Blue Alerts through the network; and
						(ii)the
			 extent of the dissemination of alerts issued through the network;
						(3)develop protocols
			 for efforts to apprehend suspects that address activities during the period
			 beginning at the time of the initial notification of a law enforcement agency
			 that a suspect has not been apprehended and ending at the time of apprehension
			 of a suspect or when the law enforcement agency involved determines that the
			 Blue Alert is no longer effective, including protocols regulating—
					(A)the use of public
			 safety communications;
					(B)command center
			 operations; and
					(C)incident review,
			 evaluation, debriefing, and public information procedures;
					(4)work with States
			 to ensure appropriate regional coordination of various elements of the
			 network;
				(5)establish an
			 advisory group to assist States, units of local government, law enforcement
			 agencies, and other entities involved in the network with initiating,
			 facilitating, and promoting Blue Alert plans, which shall include—
					(A)to the maximum
			 extent practicable, representation from the various geographic regions of the
			 United States; and
					(B)members who
			 are—
						(i)representatives of
			 a law enforcement organization representing rank-and-file officers;
						(ii)representatives
			 of other law enforcement agencies and public safety communications;
						(iii)broadcasters,
			 first responders, dispatchers, and radio station personnel; and
						(iv)representatives
			 of any other individuals or organizations that the Coordinator determines are
			 necessary to the success of the network;
						(6)act as the
			 nationwide point of contact for—
					(A)the development of
			 the network; and
					(B)regional
			 coordination of Blue Alerts through the network; and
					(7)determine—
					(A)what procedures
			 and practices are in use for notifying law enforcement and the public when a
			 law enforcement officer is killed or seriously injured in the line of duty;
			 and
					(B)which of the
			 procedures and practices are effective and that do not require the expenditure
			 of additional resources to implement.
					(c)Limitations
				(1)Voluntary
			 participationThe guidelines established under subsection (b)(2),
			 protocols developed under subsection (b)(3), and other programs established
			 under subsection (b), shall not be mandatory.
				(2)Dissemination of
			 informationThe guidelines established under subsection (b)(2)
			 shall, to the maximum extent practicable (as determined by the Coordinator in
			 consultation with law enforcement agencies of States and units of local
			 government), provide that appropriate information relating to a Blue Alert is
			 disseminated to the appropriate officials of law enforcement agencies, public
			 health agencies, and other agencies.
				(3)Privacy and
			 civil liberties protectionsThe guidelines established under
			 subsection (b) shall—
					(A)provide mechanisms
			 that ensure that Blue Alerts comply with all applicable Federal, State, and
			 local privacy laws and regulations; and
					(B)include standards
			 that specifically provide for the protection of the civil liberties, including
			 the privacy, of law enforcement officers who are seriously injured or killed in
			 the line of duty and the families of the officers.
					(d)Cooperation with
			 other agenciesThe Coordinator shall cooperate with the Secretary
			 of Homeland Security, the Secretary of Transportation, the Chairman of the
			 Federal Communications Commission, and appropriate offices of the Department of
			 Justice in carrying out activities under this Act.
			(e)Restrictions on
			 coordinatorThe Coordinator may not—
				(1)perform any
			 official travel for the sole purpose of carrying out the duties of the
			 Coordinator;
				(2)lobby any officer
			 of a State regarding the funding or implementation of a Blue Alert plan;
			 or
				(3)host a conference
			 focused solely on the Blue Alert program that requires the expenditure of
			 Federal funds.
				(f)ReportsNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, the Coordinator shall submit to Congress a report on the activities
			 of the Coordinator and the effectiveness and status of the Blue
			 Alert plans that are in effect or being developed.
			
	
		
			Passed the House of
			 Representatives May 15, 2012.
			Karen L. Haas,
			Clerk
		
	
